DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14, 31 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a threshold value” in line 6. Claim 10, which depends from claim 9, recites “a threshold value” in lines 4, 6, 9 and 12. It is unclear whether the threshold values recited in claim 10 are referring to the same threshold value; it is also unclear whether the threshold values recited in claim 10 are the same as the threshold value recited in claim 9.
Claim 13 recites “a threshold value” in line 4. Claim 14, which depends from claim 13, recites “a threshold value” in lines 7 and 9. It is unclear whether the threshold values recited in claim 14 are referring to the same threshold value; it is also unclear whether the threshold values recited in claim 14 are the same as the threshold value recited in claim 13.
Claim 30 recites “a threshold value” in line 6. Claim 31, which depends from claim 30, recites “a threshold value” in lines 4, 6, 10 and 12. It is unclear whether the threshold values recited in claim 31 are referring to the same threshold value; it is also unclear whether the threshold values recited in claim 31 are the same as the threshold value recited in claim 30.
Claim 35 recites “a threshold value” in lines 7 and 9. It is unclear whether these threshold values refer to the same threshold value. 
Claim 35 recites the limitation "the first comparison result" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-13, 15-25, 32-34, and 36-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsunaga et al. (US 2018/0152651 A1).

As to claim 1, Matsunaga et al. discloses a leakage light detection device (Fig.7) comprising:
an imaging element (Fig.7: image capturing element 104) having a light-receiving surface in which at least three types of pixels that detect different colors (Fig.15: three different colors are included, i.e., red, green, and blue) including a first color (Fig.15: red or blue) and a second color (Fig.15: green) are arranged two-dimensionally along a first direction and a second direction orthogonal to the first direction (As shown in Fig.15, the pixel are arranged in a two-dimensional array. The horizontal direction and vertical direction correspond to the claimed first direction and second direction); and
a processor (Fig.7: the combination of control unit 180 and image processing unit 134) that is configured to determine presence or absence of leakage light to a pixel to be detected from a pixel other than the pixel to be detected using a pixel value acquired from the imaging element ([0048]: “The correction-target-pixel setting unit 130 sets, as a correction-target pixel, an image pixel affected by crosstalk of ghost light from among image pixels adjacent to a focus-detection pixel. Ghost light that has passed through a focus-detection pixel and leaked into a neighboring pixel is hereinafter referred to as crosstalk”. Crosstalk of the ghost light corresponds to the claimed leakage light. An image pixel adjacent to a focus-detection pixel corresponds to the claimed pixel to be detected),
wherein the light-receiving surface includes a first pixel group that consists of a pixel group ([0115]: the combination of the focus detection pixel, the pixel located adjacent to, and above, the focus-detection pixel, the pixel located adjacent to, and below, the focus-detection pixel, the pixel located adjacent to, and to the left of, the focus-detection pixel, and the pixel located adjacent to, and to the right of, the focus-detection pixel, corresponds to the claimed first pixel group) that detects the second color and includes a specific pixel (For example, in Fig.15, the pixels G indicated by thick-bordered boxes (F1-F8) correspond to the specific pixel in the claim. Green color corresponds to the second color), one or more pixels adjacent to the specific pixel in the first direction (Fig.15the pixels to the left and right of the focus-detection pixel F correspond to the one or more pixel), and one or more pixels adjacent to the specific pixel in the second direction (the pixels above and below the focus-detection pixel F correspond to the one or more pixels), and
the processor
determines any pixel of the first pixel group excluding the specific pixel as the pixel to be detected (Fig.9: S100; [0102]: “The correction-target-pixel setting unit 130 determines whether the target pixel is an adjacent pixel for a focus-detection pixel (step S100)”. Target pixel, for example the shaded pixel Gr above the pixel F1 in Fig.15, corresponds to the claimed pixel to be detected),
determines at least one pixel of the first pixel group excluding the specific pixel and the pixel to be detected as a pixel for determination ([0132]: “the correction-target-pixel setting unit 130 may compare the pixel value of one pixel adjacent to a focus detection pixel with the pixel values of other pixels that are located around the one pixel and that have the same color as the one pixel”. The pixel values of other pixels that are located around the one pixel, for example the pixel Gb to the left, or pixel Gb to the right of pixel F1 in Fig.15, corresponds to the claimed pixel for determination), and
determines the presence or absence of the leakage light of a direction toward the pixel to be detected from the specific pixel based on a first pixel value which is a pixel value of the pixel to be detected and a second pixel value which is a pixel value of the pixel for determination ([0132]: “the correction-target-pixel setting unit 130 may compare the pixel value of one pixel adjacent to a focus detection pixel with the pixel values of other pixels that are located around the one pixel and that have the same color as the one pixel; when the difference is greater than a predetermined threshold, the correction-target-pixel setting unit 130 may set the one pixel as a correction-target pixel on the assumption that the one pixel involves more crosstalk than the other pixels that are located around the one pixel and that have the same color as the one pixel”. The pixel value of one pixel adjacent to a focus detection pixel corresponds to the claimed first pixel value; the pixel values of other pixels that are located around the one pixel and that have the same color as the one pixel corresponds to the claimed second pixel value).

As to claim 2, Matsunaga et al. discloses the leakage light detection device according to claim 1,
wherein the processor determines a plurality of pixels to be detected among the first pixel group excluding the specific pixel and determines the presence or absence of the leakage light of each direction toward each pixel to be detected from the specific pixel, in each of the plurality of pixels to be detected (Fig.9; [0101]: “The correction-target-pixel setting unit 130 defines the individual pixels of the image capturing element 104 as target pixels and, for each target pixel, determines whether to set it as a correction-target pixel”. Steps S102-S110 are performed on each pixels adjacent to the focus-detection pixel).

As to claim 3, Matsunaga et al. discloses the leakage light detection device according to claim 1,
wherein the pixel for determination is a pixel in which a pixel that detects a color other than the second color is arranged adjacent to a direction from the pixel to be detected toward a pixel having the same color as the pixel to be detected and located adjacent to the pixel to be detected ([0132]: ” the correction-target-pixel setting unit 130 may compare the pixel value of one pixel adjacent to a focus detection pixel with the pixel values of other pixels that are located around the one pixel and that have the same color as the one pixel”. In the example shown in Fig.13B, the B pixel to the left of pixel Fd corresponds to the pixel to be detected, and the pixel for determination would be the same color pixel around it, e.g., B pixel to the right of pixel Fd. In this example, blue corresponds to the claimed color other than the second color).

As to claim 4, Matsunaga et al. discloses the leakage light detection device according to claim 1,
wherein the first pixel group includes a total of five pixels including the specific pixel and pixels adjacent to the specific pixel in each of the first direction and the second direction ([0115]: the combination of the focus detection pixel, the pixel located adjacent to, and above, the focus-detection pixel, the pixel located adjacent to, and below, the focus-detection pixel, the pixel located adjacent to, and to the left of, the focus-detection pixel, and the pixel located adjacent to, and to the right of, the focus-detection pixel, corresponds to the claimed first pixel group).

As to claim 11, Matsunaga et al. discloses the leakage light detection device according to claim 1,
wherein the specific pixel is a pixel for phase difference detection (Figs.2A-3B; [0041]: “A focus-detection pixel is a pixel for detecting a focus that outputs phase information.”).

As to claim 12, Matsunaga et al. discloses the leakage light detection device according to claim 11,
wherein a part of the pixels for determination is a pixel for phase difference detection ([0132]: “the correction-target-pixel setting unit 130 may compare the pixel value of one pixel adjacent to a focus detection pixel with the pixel values of other pixels that are located around the one pixel and that have the same color as the one pixel”. In the example shown in Fig.15, the shaded G pixel to be detected, the pixels located around it and have the same color include the focus-detection pixel F. Therefore, the focus-detection pixel F can be the pixels for determination).

As to claim 13, Matsunaga et al. discloses the leakage light detection device according to claim 1,
wherein the processor determines, in a case where at least a first comparison result that the first pixel value is larger than the second pixel values of all the pixels for determination by a threshold value or more is obtained, that the leakage light of a direction toward the pixel to be detected from the specific pixel is present ([0132]: “…when the difference is greater than a predetermined threshold, the correction-target-pixel setting unit 130 may set the one pixel as a correction-target pixel on the assumption that the one pixel involves more crosstalk than the other pixels that are located around the one pixel and that have the same color as the one pixel”).

As to claim 15, Matsunaga et al. discloses the leakage light detection device according to claim 1,
wherein the specific pixel is arranged in a state where the pixel that detects the second color is arranged adjacent to each of the first direction and the second direction (Fig.15: each of the focus-detection pixels (F1-F4) has four G pixels arranged adjacent to it in horizontal direction and vertical direction),
the first pixel group includes a total of five pixels including the specific pixel and the pixels adjacent to the specific pixel in each of the first direction and the second direction ([0115]: the combination of the focus detection pixel, the pixel located adjacent to, and above, the focus-detection pixel, the pixel located adjacent to, and below, the focus-detection pixel, the pixel located adjacent to, and to the left of, the focus-detection pixel, and the pixel located adjacent to, and to the right of, the focus-detection pixel, corresponds to the claimed first pixel group), and
the processor determines the presence or absence of the leakage light by using each of at least three pixels adjacent to the specific pixel in the first pixel group as the pixel to be detected (Fig.9; [0101]: “The correction-target-pixel setting unit 130 defines the individual pixels of the image capturing element 104 as target pixels and, for each target pixel, determines whether to set it as a correction-target pixel”. Steps S102-S110 are performed on each pixels adjacent to the focus-detection pixel) and distinguishes a traveling direction of the leakage light to the pixel to be detected in the first pixel group into three directions or four directions (since the target pixels are arranged above, below, to the left, and to the right of the focus-detection pixel, the direction of leakage light to each of the target pixel is inherently included).

As to claim 16, Matsunaga et al. discloses the leakage light detection device according to claim 1,
wherein a plurality of the first pixel groups are periodically and discretely arranged on the light-receiving surface (As shown in Fig.15, each of the focus-detection pixels F1-F4 and the four pixels adjacent to it in the horizontal and vertical direction, corresponds to one first pixel group), and
the processor determines the presence or absence of the leakage light of a direction toward the pixel to be detected from the specific pixel for each of the first pixel groups (Fig.15; [0128]: “Respective adjacent pixels located above the focus-detection pixels F1-F4 are set as correction-target pixels”).

As to claim 17, Matsunaga et al. discloses the leakage light detection device according to claim 16,
the processor is further to configured to correct, in a case where N or more first pixel groups including the pixel to be detected determined to have the leakage light among the first pixel groups are locally present with N as a natural number of two or more, the pixel to be detected of the N first pixel groups ([0128]: as discussed in claim 16 above, the process of setting correction-target pixel is performed in each pixel groups. Fig.8: S16; [0121]: the pixel correction unit 132 makes crosstalk correction for pixels that have been set as correction-target pixels).

As to claim 18, Matsunaga et al. discloses the leakage light detection device according to claim 17,
wherein the processor performs the correction in a case where N or more first pixel groups including the pixel to be detected determined to have the leakage light are continuously arranged in the first direction or the second direction (The example shown in Fig.13B has N or more pixel groups arranged continuously in horizontal direction and vertical direction).

As to claim 19, Matsunaga et al. discloses the leakage light detection device according to claim 1,
wherein the pixels arranged on the light-receiving surface include a pixel that detects red through a red filter, a pixel that detects green through a green filter, and a pixel that detects blue through a blue filter (Figs.2A, 3B, 10A-13C), and
the red filter, the green filter, and the blue filter are arranged on the light-receiving surface in a Bayer pattern (see Figs.2A, 3B, 10A-13C and [0074]).

As to claim 20, Matsunaga et al. discloses the leakage light detection device according to claim 19,
wherein the first color is red or blue, and the specific pixel is a pixel that detects green through the green filter (Please refer to discussion in Claim 1. Also see Fig.15, the focus-detection pixel detects green).
As to claim 21, Matsunaga et al. discloses an imaging device (Fig.1) comprising:
the leakage light detection device according to claim 1 (Fig.1: ASIC 170); and
the imaging element (Fig.1: image capturing element 104).

Method claims 22-25, 32-34 and 36-41 recited substantially similar subject matter as disclosed in claims 1-4, 11-13 and 15-20, respectively; therefore, they are rejected for the same reasons.

As to claim 42, Matsunaga et al. discloses a non-transitory computer readable recording medium (Fig.1: flash memory 154) storing a leakage light detection program ([0053]: control program).
The rest of the claim recites substantially similar subject matter as disclosed in claim 1; therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 5-8 and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10, 14, 30-31 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agranov et al. (US 2020/0029035 A1) discloses a method for detecting, using the pixel values for at least the asymmetric pixels and the different direction asymmetries of the asymmetric pixel, a directionality of image flare; and processing an image defined by the set of pixel values in accordance with the detected directionality of image flare.
Matsunaga et al. (US 2018/0338096 A1) discloses an image processing apparatus includes a pixel value acquisition circuit configured to acquire pixel values from image data that is generated by an imaging device including a detection pixel, and a pixel specification circuit configured to specify a flare-affected pixel that is affected by flare.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696